Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 7-12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Beier et al. (U.S. Application Pub. No. 2012/0249679 A1) 
	Beier et al. discloses the following claimed subject matter:
Re-claim 1, a printing system carriage (¶ [0014]) comprising : a plurality of printheads (3a-d, fig.3) comprising a moveable printhead that is movable with respect to the other printheads from the plurality of printheads (¶ [0036]); and a positioning mechanism to move the movable printhead from a first printhead position to a second printhead position. (¶ [0031])

Re-claim 3, wherein the positioning mechanism moves the moveable printhead from the first printhead position to the second printhead position upon receipt of a triggering signal. (¶ [0014])

Re-claim 7, wherein the spread area of the plurality of printheads in the first printhead position is different to the spread area of the plurality of printheads in the second printhead position. (see ¶ [0039], [0040])

Re-claim 8, wherein each printhead comprises a nozzle array comprising a plurality of nozzles controllable to eject a composition. (see ¶ [0034])

Re-claim 9, 14, wherein the composition of a nozzle from the nozzle array comprises white colorant. (see ¶ [0034])

Re-claim 10. The printing system of claim 1, wherein the positioning mechanism comprises a pen pocket movable from the first printhead position to the second printhead position, wherein the moveable printhead is installed on the pen pocket. (¶ [0019])

Re-claim 11, wherein the positioning mechanism is a servomotor to move the position of the movable printhead to a position within a moving range, the boundaries of the moving range being defined by the first printhead position and the second printhead position. (¶ [0019])

	The printing method recited in independent claims 12 includes features that are analogous to those recited in independent claim 1. Therefore, argument as stated above is applicable.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over prior art of record to Beier et al. in view of Paranjpe et al. (U.S. Patent 4,774,529)
Beier et al. discloses elements of the instant claimed subject matter as noted above with the exception of wherein the moveable printhead moves from the first printhead position to the second printhead position perpendicularly with respect to the carriage movement. 
Paranjpe et al. discloses the reposition drive system (shown by arm 54, gear rack 56, and motor 58; fig.2) for raising the head cartridge (38) to different heights relative to the adjacent head. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the Paranjpe et al. teachings with the Beier et al. multiple heads printer. The reasons for doing such would have been to provide multiple lines printing (fig.8).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over prior art of record to Beier et al. in view of Yanaka. (U.S. Patent 6,322,197)
Beier et al. discloses elements of the instant claimed subject matter as noted above with the exception of a non-transitory machine readable medium storing instructions executable by a processor. 
 Yanaka discloses a computer-readable memory storing a control program for a printing apparatus for performing printing on a printing medium by bidirectionally scanning a first printhead having a plurality of printing elements and a second printhead having a plurality of printing elements for performing printing of the same color as that performed by said first printhead. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the control program for a printing apparatus for performing printing in Beier et al. The reasons for doing such would have been to provide the system control of the overall printing operation.

Allowable Subject Matter
Claims 4-6, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

October 23, 2021